Mr. Ch. J. Murray
delivered the opinion of the Court.
Mr. J. Heydeneeldt concurred.
This appeal is prosecuted from a judgment of the District Court, reviewing, upon certiorari, the judgment of a Justice of the Peace.
The writ was issued Upon representation that the Justice . had exceeded his jurisdiction.
We have repeatedly held, that an appeal does not lie from the judgment of a Justice to the District Court. Our statute only authorizes a writ of review, or certiorari, in cases where there is not a plain, speedy and adequate remedy by appeal.
This is not such a case as is contemplated by the statute. The District Court erred in entertaining jurisdiction of the * case, and the error complained of might [186] have been corrected by an appeal to the County Court.
The judgment of the District Court is reversed, and the certiorari issued by said Court dismissed with costs.